Hill, J.
1. “Save as to eases specially provided for by law (such as exception to the grant of an injunction, or the appointment of or refusal to appoint a receiver), no case can be brought to this court by bill of exceptions, so long as the same is pending in the court below, unless the decision complained of would have been a final disposition of the case, had it been rendered as the excepting party claims that it should have been.” Baldwin v. Lowe, 129 Ga. 711 (59 S. E. 772); Civil Code (1910), § 6138.
*600June 25, 1915.
Action for damages; from Haralson superior court.
Lloyd Thomas and M. J. Head, for plaintiff in error.
2. Where to a suit for damages the defendant filed several pleas in bar and abatement, only two of which — one of res adjudícala, and one based upon the ground that the present action was a renewal of one that had been withdrawn by ifiamtiif without having paid the costs or making a pauper affidavit of her inability so to do (Civil Code (1910), § 5625) — were passed upon by the trial judge, to whom, by agreement, the issues thus raised were submitted without the intervention of a jury, who found against the pleas, such judgment is not a final judgment that can be reviewed by direct bill of exceptions to this court. Johnson v. Battle, 120 Ga. 649 (48 S. E. 128) ; Baldwin v. Lowe, supra; Johnson v. Merchants & Farmers Bank, 141 Ga. 721 (81 S. E. 873).

Writ of error dismissed.


All the Justices concur.